                        Case 1:19-cr-00880-RMB Document 62 Filed 08/13/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                  19 CR. 880 (RMB
                      -against
                                                                                  ORDE
     HENRY PEREZ
                                Defendants
     -------------------------------------------------------------

                      The conference previously scheduled for Thursday, August 19, 2021 at 9:30 AM is
     hereby rescheduled to 10:00 AM on the same date

                      In light of the continuing COVID-19 pandemic, the proceeding is being held
     telephonically pursuant to the CARES Act and applicable implementing court procedures

                      Participants, members of the public and the press can use the following dial-in
     information


                      USA Toll-Free Number: (877) 336-1829
                      Access Code: 6265989
                      Security Code: 0880


     Dated: August 13, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                                 .

                                      ,

                                       

                                           T

                                                K

                                                     X

                                                      .

                                                           X

                                                                          R

                                                                                     )

                                                                                          .

